Not for Publication in West’s Federal Reporter

         United States Court of Appeals
                      For the First Circuit

No. 08-1330

                CHUKRI RIZKALLAH GERGES RABBAT,

                              Petitioner,

                                    v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                              Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS



                                 Before

        Torruella, Baldock, * and Howard, Circuit Judges.



     Joan M. Altamore, on brief, for petitioner.
     Gregory G. Katsas, Acting Attorney General, Civil
Division, Alison Marie Igoe, Senior Litigation Counsel, and
Ada E. Bosque, Attorney, Office of Immigration Litigation,
on brief, for respondent.




                         September 24, 2008




    *
         Of the Tenth Circuit, sitting by designation.
     BALDOCK,     Senior    Circuit        Judge.        The    Department            of

Homeland Security charged Petitioner Chukri Rizkallah Gerges

Rabbat, a citizen of            Lebanon, with overstaying his non-

immigrant visa.       See 8 U.S.C. § 1227(a)(1)(B).                     Petitioner

admitted the charge’s factual allegations (contained in a

Notice    to   Appear)    and    filed        an   application       for       asylum,

withholding     of   removal,      and    protection      under       the       United

Nations   Convention      Against       Torture      (CAT).       See      8    U.S.C.

§§   1158(b),    1231(b)(3);        8     C.F.R.     §   1208.16.              In    his

application, Petitioner alleged a fear of persecution at the

hands of Syrians based upon his Christian religion.

     Following a hearing at which Petitioner testified at

length, the Immigration Judge (IJ) first found Petitioner’s

application for asylum untimely under 8 U.S.C. § 1158(a)(2).

Subsection      (a)(2)(B)       provides       that,     absent      changed          or

extraordinary circumstances, an alien is not eligible for

asylum    “unless     the       alien     demonstrates         by     clear          and

convincing     evidence     that    the       application      has    been       filed

within 1 year after the date of the alien’s arrival in the

United    States.”         Based     on       blanket    findings,             the    IJ

alternatively concluded that Petitioner was not eligible for

asylum because his testimony was not credible.                          See id. §

1158(b)(1)(B)(ii),(iii)            (establishing          a    framework             for


                                        -3-
credibility             determinations).                       The        IJ    explained            that

Petitioner did not meet his burden of establishing he was a

“refugee”         within          the    meaning         of    8     U.S.C.      §    1101(a)(42),

i.e.,       one     having          a        well-founded            fear       of     persecution

based       on,     among           other          things,           religion.                 See    id.

§   1158(b)(1)(B)(i)                    (requiring            applicant         for     asylum         to

establish          refugee          status).              The        IJ    further         concluded

Petitioner         was        not       entitled         to     withholding            of       removal

because he did not meet his burden of establishing his life

or freedom would be threatened on account of religion if

removed to Lebanon.                     See id. § 1231(b)(3).                   Finally, the IJ

concluded Petitioner had not proven “more likely than not”

that    he       would       be    tortured         upon       returning         to    Lebanon         as

required          for        protection            under           CAT.         See        8     C.F.R.

§ 1208.16(c)(2).                   The Board of Immigration Appeals (BIA)

agreed with the IJ’s decision in all respects and dismissed

Petitioner’s appeal.                     In doing so, the BIA explained that

Petitioner’s application for asylum was time-barred, and the

IJ’s    adverse          credibility               determination               was    not       clearly

erroneous.          See 8 C.F.R. § 1003.1(d)(3)(i).

       At    the    outset,             we   note    our       lack       of    jurisdiction           to

review Petitioner’s asylum claim.                                  Subsection (a)(3) of 8

U.S.C.       §     1158       plainly          states          “[n]o       court       shall         have

jurisdiction            to    review         any    determination              of    the       Attorney


                                                   -4-
General under paragraph (2),” relating to time limits for

filing     an    application      for     asylum.          See   Guillaume     v.

Gonzales, 504 F.3d 68, 72 (1st Cir. 2007).                   Thus, we possess

jurisdiction only to review the BIA’s denial of relief based

on withholding of removal and CAT.                   In Jiang v. Gonzales,

474 F.3d 25, 27 (1st Cir. 2007) we set forth the standard of

review applicable to those claims:

    This court reviews findings of fact in immigration
    proceedings, including findings with respect to
    credibility, to determine whether those findings
    are supported by substantial evidence in the
    record.      Under  that   standard,   an   adverse
    credibility determination may stand if it is
    supported by reasonable, substantial, and probative
    evidence on the record considered as a whole.

(internal       quotations       and    citation      omitted);     see      also

Settenda    v.    Ashcroft,      377    F.3d   89,    93    (1st   Cir.   2004)

(explaining the substantial evidence standard “applies both

to the asylum and withholding claims as well as to claims

brought under CAT”).

    Applying this standard, we need not repeat Petitioner’s

story here.       We have carefully reviewed the entire record

and the parties’ briefs, and conclude the BIA reached the

correct result under the applicable law.                   We have repeatedly

opined   that     “‘when     a   lower    court      accurately     takes     the

measure of a case and articulates a cogent rationale, it

serves no useful purpose for a reviewing court to write at

length.’”       Metro. Life Ins. Co. v. Zaldivar, 413 F.3d 119,

                                        -5-
120 (1st Cir. 2005) (quoting Seaco Ins. Co. v. Davis-Irish,

300 F.3d 84, 86 (1st Cir. 2002) (citing cases)).     Because

substantial evidence supports the BIA’s decision, we deny

the Petition for Review for substantially the reasons set

forth in that decision.   See Lin v. Mukasey, 521 F.3d 22, 26

(1st Cir. 2008) (“Where the BIA does not [expressly] adopt

the IJ’s findings, we review the BIA’s decision rather than

the IJ’s.”).

    PETITION FOR REVIEW DENIED IN PART, AND DISMISSED IN

PART FOR LACK OF JURISDICTION.




                             -6-